UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-2249


RENEE IMEH OKON,

                Plaintiff – Appellant,

     v.

MONTGOMERY COUNTY COUNCIL; MONTGOMERY COUNTY DEPARTMENT OF
TRANSPORTATION;   WASHINGTON     METROPOLITAN   AREA  TRANSIT
AUTHORITY,   (WMATA);   VALERIE    ERVIN,  Montgomery  County
Council   President;   ISIAH    LEGGETT,   Montgomery  County
Executive; JOSEPH E. GODBOUT; JEANIE GODBOUT; ROBERT
MEDBERRY; VIRGINIA MEDBERRY; STEVE HAYES, Real Estate
Specialist; SHRIDHAR GONDALEKAR, Architect; PATRICIA VIA,
Chief Litigator; EILEEN BASAMAN, County Attorney; PAUL
LEONARD, Associate Attorney; CYNTHIA BRENNEMAN, Director of
Real Estate; TIMOTHY L. FIRESTINE, Chief Administrative
Officer; MARYLAND TRANSPORTATION AUTHORITY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-01824-JFM)


Submitted:   February 7, 2012             Decided:   February 16, 2012


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renee Imeh Okon, Appellant Pro Se. Patricia Lisehora Kane,
Edward Barry Lattner, COUNTY ATTORNEY’S OFFICE, Rockville,
Maryland;   Gerard   J.   Stief,   Associate   General Counsel,
Washington, D.C.; Timothy Brooks Hyland, Mary C. Lombardo,
STEIN, SPERLING BENNETT, DE JONG, SRISCOLL & GREENFEIG, PC,
Rockville, Maryland; Eric Scott Hartwig, MARYLAND TRANSIT
ADMINISTRATION, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Renee   Imeh   Okon       appeals   the   district    court’s    order

dismissing this action alleging a violation of Title VI of the

Civil Rights Act of 1964.         We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.           Okon v. Montgomery Cnty. Council,

No. 8:11-cv-01824-JFM (D. Md. Oct. 13, 2011).                 We dispense with

oral   argument    because     the     facts   and   legal    contentions     are

adequately    presented   in     the    materials    before     the   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                         3